Form S-1/A Sasani Films, Corp. – N/A Filed: November 21, 2012 (period: September 30, 2012 ) Amendment to general form for registration of securities under the Securities Act of 1933 Ss Table of Contents Part I PART II. ITEM 13. OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION ITEM 14. INDEMNIFICATION OF DIRECTORS AND OFFICERS. ITEM 15. RECENT SALES OF UNREGISTERED SECURITIES ITEM 16. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. ITEM 17. UNDERTAKINGS SIGNATURES EX- 3.1 ( ARTICLES OF INCORPORATION OF SASANI FILMS CORP) EX- 3.2 (BYLAWS OF SASANI FILMS CORP) EX- 4.1 (SPECIMEN STOCK CERTIFICATE OF SASANI FILMS CORP) EX-5.1 ( OPINION OF COUNSEL) EX-23 (CONSENT OF ACCOUNTANTS) EX-99.1 (SUBSCRIPTION DOCUMENTS OF SASANI FILMS CORP.) UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Sasani Films Corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 7812 (Primary Standard Industrial Classification Code Number) 46-0771551. (I.R.S.
